— Appeal by the defendant from four judgments of the Supreme Court, Kings County (Owens, J.), all rendered October 21, 1983, convicting him of attempted robbery in the first degree under indictment No. 3877/81, attempted robbery in the first degree under indictment No. 273/83, attempted robbery in the first degree under indictment No. 546/83, and attempted burglary in the first degree under indictment No. 584/83, upon his pleas of guilty and sentencing him as a persistent violent felony offender.
Ordered that the judgments are affirmed.
During the course of the proceeding wherein the defendant was adjudicated a persistent violent felony offender, he admitted on the record the existence of two prior violent felony convictions (see, Penal Law § 70.08; CPL 400.16 [2]; 400.15 [3]). Inasmuch as the defendant specifically elected at sentencing not to interpose a constitutional challenge to either of the prior convictions, he may not do so on appeal (cf., CPL 400.16 [2]; 400.15 [7] [b]). Thompson, J. P., Niehoíf, Eiber, Sullivan and Harwood, JJ., concur.